--------------------------------------------------------------------------------

Exhibit 10.1

ENERTOPIA CORPORATION.

July 18, 2011

Altar Resources (“Vendor”)

PO Box 42831
Tucson, AZ
USA, 85733

Attention: David Lajack and John Duncan

Re: Proposed Terms of Acquisition of certain Federal Mining Claims and State
Mineral Exploration Permits in Arizona, USA

This offer letter (the “Offer”) sets out certain basic terms and conditions by
which Enertopia Corporation (“Enertopia”) proposes to enter into negotiations to
effect the optional acquisition of certain federal mining claims and state
mineral exploration permits (the “Claims”) in Arizona covering approximately:

I.      5,000 acres of State Mineral Exploration Permits from Altar Resources;
and,

II.     The ROFR (Right of First Refusal) on 980 acres of federal mining claims
from Altar Resources; and,

III.    the ROFR on federal mining claims and state mineral exploration permits
covering approximately 1,800 acres from Altar Resources,

with all federal mining claims and state mineral exploration permits subject to
a 2.5% Net Smelter Return Royalty ( NSR ) in favour of Altar Resources.

Altar Resources holds the Claims directly or indirectly through federal mining
claims and state mineral exploration permits, or represents that it will hold
such claims in good standing at the time of closing a definitive agreement. Upon
the closing date of the transaction (the “Effective Date”) Altar Resources will
have the right to transfer, option, sell or assign the Claims to Enertopia. The
Claims and any underlying agreements will be acquired by Enertopia through a
mineral property option agreement, an assignment agreement or an asset
acquisition (the “Transaction”) on the terms set forth below.

Upon acceptance of this Offer by Altar Resources, both Altar Resources and
Enertopia are obligated to use their best efforts to complete the Transaction
contemplated herein which is subject to the negotiation of definitive
documentation (the “Transaction Document”) which shall contain the terms and
conditions as set out in this Offer together with all schedules and such other
terms and conditions as are customary for transactions of the nature
contemplated herein. This Offer is intended to bind the parties, and it is
further intended that the terms set forth below will provide the basis upon
which Enertopia and Altar Resources will negotiate in good faith the Transaction
Documents. The Transaction Document will supersede this Offer and shall include
definitive schedules describing the Claims and any underlying agreements. All
documentation shall be in a form and content satisfactory to each of Altar
Resources and Enertopia and is subject to receiving the approval of their
respective boards of directors prior to signing, and in the case of Enertopia
the receipt of any necessary regulatory approval(s). When used in this Offer
capitalized terms not otherwise defined herein but defined in any of Policy 1 or
Policy 8 of the Canadian National Stock Exchange (the “Exchange”) will have the
meanings ascribed thereto in such applicable Exchange Policy. Each of Enertopia
and Altar Resources acknowledges that the initial 100,000 Enertopia shares (as
defined below) to be received by persons or companies who become shareholders of
Enertopia following completion of the Transaction may be subject to a legend
restricting trading of these shares as required by the applicable regulatory
authorities.

--------------------------------------------------------------------------------

- 2 -

1.

Transaction Description

The Transaction may be effected in one of several different ways including a,
mineral property option agreement, assignment agreement or an asset acquisition.

The parties will jointly determine the optimum structure for the Transaction in
order to best satisfy tax planning, regulatory and other considerations. Prior
to the Altar Resources shall confirm that it owns or controls the Claims.

2.

Purchase Price for the Claims

A.      The consideration payable by Enertopia to Altar Resources pursuant to
this Offer shall consist of:

  (a)

paying $15,000 on signing the Offer; such payment is refundable by Altar
Resources if Altar Resources fails to deliver the Claims to Enertopia
co-incidental with signing of Transaction Documents as described above,

        (b)

paying $35,000 on signing of the definitive agreement (the “Agreement”) and
issuing 100,000 common shares in the capital stock of Enertopia as soon as
practicable following the execution of the Agreement,

        (c)

issuing an optional 100,000 shares in the capital stock of Enertopia on or
before the first anniversary of the Agreement,

        (d)

issuing an optional 200,000 shares in the capital stock of Enertopia on or
before the second anniversary of the Agreement, and

        (e)

issuing an optional 300,000 shares in the capital stock of Enertopia on or
before the third anniversary of the Agreement,

        (f)

issuing an optional 300,000 shares in the capital stock of Enertopia on or
before the third anniversary of the Agreement,

        (g)

paying an optional $40,000 on or before the first anniversary of the Agreement,

        (h)

paying an optional $70,000 on or before the second anniversary of the Agreement,

        (i)

paying an optional $100,000 on or before the third anniversary of the Agreement,

        (j)

paying an optional $200,000 on or before the fourth anniversary of the
Agreement,

        (k)

paying an optional $400,000 on or before the fifth anniversary of the Agreement,

B.      with agreement that, if the federal mining claims referred to as “II)”,
above, are NOT delivered in good standing to Enertopia at the time of closing
the Definitive Agreement, then each of the payments referred to from 2 (b)
through and including 2 (k), shall be reduced by 20% of each listed amount.
Enertopia is responsible to keep the Claims and any underlying agreements in
good standing during the currency of the Transaction.

--------------------------------------------------------------------------------

- 3 -

3.

NSR

There is a 2.5% Net Smelter Return (“NSR”) payable on all Claims from commercial
production to be paid according to the terms and conditions as set forth in the
Transaction Documents.

4.

Terms and Conditions in Favour of Enertopia

Enertopia’s obligation to complete the Transaction described herein will be
subject to the following conditions (the “Enertopia Closing Conditions”):

  (a)

execution of Transaction Documents on substantially the same terms described
herein, together with such other terms as are customary in a transaction of this
nature,

        (b)

receipt by Enertopia of all required regulatory approvals in form and substance
satisfactory to Enertopia,

        (c)

any underlying agreements being assigned to Enertopia, upon terms and conditions
satisfactory to Enertopia,

        (d)

Enertopia shall have arranged and closed an equity financing of Enertopia common
shares for minimum gross proceeds of $2,000,000 at a price of $0.15 per share or
higher (each, a “Unit”) (the “Financing”) on or before 130 days from the date of
this Offer. The Financing must be substantially complete prior to completion of
the Transaction,

        (e)

Enertopia being satisfied acting reasonably as to its due diligence
investigations of the business, assets and affairs of Altar Resources and that
that no material adverse change in the condition, business, properties or
financial affairs of Altar Resources has occurred prior to the Effective Date

        (f)

if required, the receipt of shareholder approval by Altar Resources shareholders
to the Transaction,

        (g)

if required, the receipt of shareholder approval by Enertopia shareholders to
the Transaction,

        (h)

all of the representations and warranties of Altar Resources set forth in the
Transaction Documents will be true and correct in all material respects as at
the date made and as at the Effective Date;

        (i)

all of the obligations, covenants and requirements of Altar Resources described
in this Offer and the Transaction Documents will have been met and complied
with, and

        (j)

the Effective Date shall have occurred on or before November 30, 2011 (the
“Outside Date”), or such other date as Enertopia and Altar Resources shall agree
in writing.

The Enertopia Closing Conditions are for the exclusive benefit of Enertopia and
may be waived in whole or in part by it at any time.

5.

Terms and Conditions in Favour of Altar Resources

Altar Resources obligation to complete the Transaction will be subject to the
following conditions (the “Altar Closing Conditions”):

  (a)

execution of the Transaction Documents on substantially the same terms described
herein, together with such other terms as are customary in a transaction of this
nature,


--------------------------------------------------------------------------------

- 4 -

  (b)

receipt by Enertopia of all required regulatory approvals in form and substances
satisfactory to Altar Resources,

        (c)

if required, the receipt of shareholder approval by Altar Resources shareholders
to the Transaction,

        (d)

if required, the receipt of shareholder approval by Enertopia’s shareholders to
the Transaction,

        (e)

Altar Resources being satisfied acting reasonably as to its due diligence
investigations of the business, assets and affairs of Enertopia and that that no
material adverse change in the condition, business, properties or financial
affairs of Enertopia has occurred prior to the Effective Date

        (f)

all of the representations and warranties of Enertopia which are set forth in
the Transaction Documents will be true and correct in all material respects as
at the date made and as at the Effective Date;

        (g)

the Effective Date shall have occurred by the Outside Date, or such other date
as Enertopia and Altar Resources shall agree in writing and

        (h)

all of the covenants, obligations and requirements of Enertopia described in the
Transaction Documents will have been met and complied with.

The Altar Resources Closing Conditions are for the exclusive benefit of Altar
Resources and may be waived in whole or in part by it at any time.

6.

Standstill

During the period from the satisfactory completion of due diligence until this
Offer is either superseded by the Transaction Documents or November 30, 2011 or
such other date agreed upon by the parties, Altar Resources agrees that it will:

  (a)

not solicit offers or have discussion with any third parties regarding the sale
of the Concessions.


7.

Transactional Support

The parties acknowledge that the Transaction Documents will provide that
Enertopia and Altar Resources shall use their best efforts to ensure that the
transactions contemplated in this Offer receive all applicable regulatory,
shareholder and director approvals.

8.

Access to Information

Upon acceptance of this Offer and until the completion of the transactions
contemplated by this Offer or the termination of the negotiations contemplated
herein, each party will allow the other and its respective authorized
representatives, including legal counsel and financial advisors, access to all
information, books or records relevant for the purpose of the transactions
contemplated herein. Each party hereto agrees that all information and documents
so obtained will be kept confidential and the contents thereof will not be
disclosed to any person without the prior written consent of the disclosing
party.

--------------------------------------------------------------------------------

- 5 -

9.

Expenses and Commission

Each of Enertopia and Altar Resources shall be responsible for their own
expenses and costs related to the transactions contemplated herein including,
without limitation, all costs and charges incurred prior to the date of this
Offer and all legal, advisory and accounting fees and disbursements relating to
the transactions contemplated herein.

10.

Other Items

The Transaction Documents shall also contain such other terms, conditions and
agreements to which the parties hereto may reasonably request and agree in order
to complete the transactions contemplated in this Offer.

11.

Use and Confidentiality

All of the information and other data to which the each party and/or their
respective representatives are given access as set forth above will be used by
such party solely for the purpose of analyzing the other party hereto and will
be treated on a confidential basis. The terms, conditions and existence of this
Offer and all further discussions between the parties will also be treated on a
confidential basis, subject to appropriate disclosure to regulatory authorities
and as otherwise required by the requirements of any regulatory authorities or
securities exchanges which may be applicable.

All announcements pertaining to the contemplated transaction will be subject to
approval by the other party before public disclosure, subject to a party's need
to immediately comply with the requirements of any regulatory authority (in
which case best efforts will be made to obtain the other party's approval).
Altar Resources acknowledges the requirement for Enertopia to issue a press
release announcing the entering into of the Offer, a draft of which will be made
available for review and comment by Altar Resources, prior to dissemination.

--------------------------------------------------------------------------------

- 6 -

If this Offer is acceptable, please communicate your acceptance by executing the
duplicate copy hereof in the appropriate space below and returning such executed
copy to us, marked "STRICTLY CONFIDENTIAL" prior to 4:00 p.m. on July 22, 2011,
or such other date as Enertopia and Altar Resources may agree in writing. This
offer maybe signed in as many counterparts as may be necessary, each of which so
signed shall be deemed to be an original ( and each signed copy sent by email or
electronic facsimile transmission shall be deemed to be an original), and such
counterparts together shall constitute one and the same instrument and
notwithstanding the date of execution shall be deemed to bear the date as set
forth above.

ENERTOPIA CORPORATION.

Per: __________________________
Robert McAllister, President

Per:__________________________
Chris Bunka, CEO

THIS OFFER is hereby accepted on the terms and conditions set forth herein as of
the ____ day of ______________, 2011.

ALTAR RESOURCES

Per: __________________________
David Lajack

Per: __________________________
John Duncan

--------------------------------------------------------------------------------